
	
		II
		111th CONGRESS
		1st Session
		S. 2492
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  suspension of duty on certain sector mold press machines.
	
	
		1.Certain sector mold press machines
			(a)In generalHeading 9902.84.89 of the Harmonized Tariff
			 Schedule of the United States (relating to certain sector mold press machines)
			 is amended—
				(1)by striking the article description and
			 inserting the following: Sector mold press machines, numerically
			 controlled, the foregoing to be used in production of radial tires designed for
			 off-the-highway use with a rim measuring 63.5 cm or more in diameter (provided
			 for in subheading 4011.20.10, 4011.61.00, 4011.63.00, 4011.69.00, 4011.92.00,
			 4011.94.40, or 4011.99.45), and parts thereof (provided for in subheading
			 8477.51.00 or 8477.90.85); and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
